Lewis, J.
Eespondent, claiming to be the owner of the northwest quarter of the southwest quarter and the north one-half of the southwest quarter of the southwest quarter of section 13, township 117, range 29, brought this action under the statute to determine the boundary line between his premises and those claimed to be owned by appellant, which adjoined him on the east. The amount of land in dispute did not exceed a strip eight feet wide, and the trial court found *418that respondent had been in the continuous, notorious, hostile, exclusive, and adverse possession of it for the period of twenty-seven years, and judgment was ordered for him. On this appeal it is asserted that the decision is unsupported by any reasonable evidence.
Appellant attempted to establish, the boundary line by evidence of an actual survey, which was exceedingly indefinite. The evidence offered on the part of respondent was to the effect that a certain tree, rock pile ridge, and certain fences had defined the line for the entire distance, and that respondent and his predecessors had cultivated or used the land to the west of this line, and maintained uninterrupted adverse possession thereof for the entire period. We consider the evidence sufficient to sustain the decision.
Affirmed.